Order entered July 17, 2018




                                                                         In The
                                                    Court of Appeals
                                             Fifth District of Texas at Dallas
                                                              No. 05-18-00675-CV
                                                              No. 05-18-00676-CV

                                                        RUTH TORRES, Appellant

                                                                            V.

                                                   MARIE DIAZ, ET AL., Appellees

                                        On Appeal from the 44th Judicial District Court
                                                    Dallas County, Texas
                                             Trial Court Cause No. DC-16-08711

                                                                      ORDER
                  Appellant currently has these two appeals pending before this Court.1 In her revised

       notices of appeal filed in both appellate cause numbers, appellant asserts that she is appealing

       sixteen trial court orders. As a final judgment has not been rendered, all of the appealed orders

       are interlocutory. By letter dated June 28, 2018, the Court questioned its jurisdiction over

       appellate cause number 05-18-00676-CV and instructed appellant to file a letter brief explaining

       how each of the orders is appealable. Appellant complied, and appellees filed a response.

       Appellant filed the same letter brief in appellate cause number 05-18-00675-CV.




1
    A third appeal, appellate cause number 05-18-00546-CV was dismissed for want of jurisdiction by opinion and judgment dated July 3, 2018.
       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See McFadin v. Broadway Coffeehouse, LLC, 539
S.W.3d 278, 283 (Tex. 2018); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp. 2017).

A final judgment is one that disposes of all pending parties and claims. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

       In her letter brief, appellant correctly points out that two of the orders are subject to

interlocutory appeal. One of the orders appealed is the trial court’s order granting the plea to the

jurisdiction filed by DFW International Airport. That is an appealable interlocutory order. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West Supp. 2017). Because this order is the

subject of the appeal in appellate cause number 05-18-00675-CV, it will be addressed only in

that appeal.

       The other appealable interlocutory order is the trial court’s order denying appellant’s

motion to dismiss under section 27.004 of the civil practice and remedies code. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a)(12). This order will be addressed only in appellate cause

number 05-18-00676-CV.

       Citing section 51.014(a)(4), appellant also asserts that this Court has jurisdiction over the

trial court’s September 13, 2016 temporary injunction order. This Court does have jurisdiction

over an order that grants or refuses a temporary injunction. However, the notice of appeal is due

twenty days after the order is signed. See TEX. R. APP. P. 26.1(b). The temporary injunction

order appellant seeks to appeal was signed almost two years ago. Without a timely notice of

appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       As to the other thirteen appealed orders, appellant asserts this Court’s writ power

provides jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2017). This provision
does not grant jurisdiction over an otherwise unappealable interlocutory order. Appellant also

cites section 51.014(d) as authority for this Court to exercise jurisdiction over the remaining

orders. That section requires, among other things, permission from the trial court to appeal an

otherwise unappealable interlocutory order.      See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(d). Appellant has not met the requirements for an appeal under section 51.014(d).

Finally, appellant asserts that rule of appellate procedure 29.6 provides this Court with

jurisdiction over the remaining orders. See TEX. R. APP. P. 29.6. This rule is inapplicable

because none of the remaining orders is a “further appealable interlocutory order” nor an order

that interferes with or impairs the effectiveness of the relief sought or that may be granted on

appeal. See TEX. R. APP. P. 29.6(a)(1), (2).

       For the above stated reasons, we dismiss from these appeals the following orders as listed

on appellant’s revised notice of appeal:

       1.      Temporary Injunction Order - signed September 13, 2016;

       2.      Order Denying Defendant’s Motion for Contempt and Sanctions - signed
               February 14, 2018;

       3.      Order Denying Defendant’s Motion to Strike (Motion to Reconsider Order -
               signed February 20, 2018;

       4.       Order Denying Defendant’s Motion to Show Authority - signed February 20,
               2018;

       5.      Order on Plaintiff’s Motion to Strike (Entity Answer) - signed May 11, 2018;

       6.      Order Denying Defendant’s Motion to Strike Reconsider Temporary Injunction -
               signed - June 6, 2018;

       7.      Order on Plaintiff’s Motion for Contempt and Sanctions - signed June 4, 2018;

       8.      Supplemental Order on Plaintiff’s Motion for Contempt and Sanctions - signed
               June 5, 2018;
       9.      Order Denying Defendant’s Motion to Reconsider Order on Plaintiff’s Motion to
               Dismiss 91a - signed June 1, 2018;

       10.     Order Denying Defendant Torres’ Motion for Summary Judgment - signed June
               6, 2018;

       11.     Order Denying Defendant’s Motion to Compel Discovery, “PO” and Sanctions -
               filed June 6, 2018;

       12.     Order Regarding Defendant’s Motion for Sanctions and Leave to Amend - signed
               June 6, 2018;

       13.     Order Regarding Defendant’s Third Motion for Leave to File Amended Pleading -
               signed June 6, 2018; and

       14.     Order Denying Defendant’s Motion for Recusal - filed June 7, 2018.

       On the court’s own motion, we DIRECT the Clerk of this Court to transfer a copy of the

clerk’s record filed on July 5, 2018 and the reporter’s records filed on July 1, 2018 in appellate

cause number 05-18-00675-CV into appellate cause number 05-18-00676-CV.                These two

appeals will be treated as companion cases.

       Before the Court is appellant’s July 12, 2018 motion for an extension of time to file a

brief. On July 5, 2018, appellant filed a brief on the merits in appellate cause numbers 05-18-

00675-CV and 05-18-00676-CV addressing all the interlocutory orders listed on her revised

notice of appeal. In light of this order limiting each appeal to a single order as stated above, we

STRIKE appellant’s July 5 brief. We GRANT appellant’s extension motion as follows: We

ORDER appellant to file, WITHIN TWENTY DAYS of the date of this order, a brief in 05-18-

00675-CV addressing the trial court’s order granting DFW International Airport’s plea to the

jurisdiction and (2) a brief in 05-18-00676-CV addressing the trial court’s order denying
appellant’s motion to dismiss under section 27.004 of the civil practice and remedies code.




                                                    /s/    ADA BROWN
                                                           JUSTICE